DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 9/1/2021.  Claim 1 is currently amended.  Claims 6 and 13 are cancelled.  Claims 1-5 and 7-12 pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to the reference being used in the current rejection to obviate the argued subject matter.
Claim Rejections - 35 USC § 103

Claims 1-3, 5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chervin (“CAD/CAM–designed 3D-printed electroanalytical cell for the evaluation of nanostructured gas-diffusion electrodes” – see IDS) in view of Rolison (US 2016/0093890 A1 – see IDS) and Rolison (“Electrically conductive oxide aerogels: new materials in electrochemistry”).
Regarding Claim 1, Chervin discloses a zinc-air battery (metal-air battery including Zn anode) [Abstract; pages 1-2,4; Figs. 1-3] comprising:
a cathode comprising:
a cathode current collector; and
a composite comprising:  a porous carbon material (Vulcan carbon); a porous cryptomelane-type MnOx material; a porous NiyFe1-yOx material (i.e., nanoparticulate nature of NiFe2Ox having an 1:2 atomic ratio of Ni to Fe, which can be equivalently expressed as Ni0.33Fe0.67Ox); and a binder (i.e., PTFE binder) {Note further that all cathode components are combined and ball-milled to form a homogenous product, dried and pressed to form a nanostructured gas-diffusion electrode having pores} [pages. 4-6; Fig. 6(a),7];
an anode comprising zinc;
an electrolyte (e.g., KOH) that:
is in contact with the cathode; and
permeates the composite without completely filling or obstructing a majority of the pores (i.e., the cathode is wetted by the electrolyte on one side while the other side is exposed to air) [Abstract; pages 4,6; Conclusion];
a separator between the anode and the cathode (implicit); and
a housing that encloses the anode, the cathode, and the separator and that exposes the composite to ambient air [Abstract; page 6; Figs. 1-3].
	Chervin fails to disclose: (1) the anode comprises a continuous network comprising metallic zinc and having metallic zinc bridges connecting metallic zinc particle cores, and a continuous network of void space interpenetrating the zinc network; and (2) the electrolyte that fills the void space in the anode.  However, Rolison, from the same field of endeavor, discloses a zin-air battery comprising a cathode including carbon/cryptomelane composite and an anode formed of a continuous network comprising metallic zinc having metallic zinc bridges connecting metallic zinc particle cores, and a continuous network of void space interpenetrating the zinc network, and an electrolyte that fills the void space in the anode.  Rolison teaches that such an anode is highly porous, monolithic sponge-like structure exhibits high surface areas due to the interconnected pore network leading to increase in achievable power density by providing an electronic environment of improved current distribution, thereby inhibiting the formation of dendrites that lead to electrical shorting [Rolison – pars. 0037,0017-27].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Rolison to have modified the anode of Chervin wherein (1) the anode comprises a continuous network comprising metallic zinc and having metallic zinc bridges connecting metallic zinc particle cores, and a continuous network of void space interpenetrating the zinc network; and (2) the electrolyte that fills the void space in the anode, in order to provide a highly porous, monolithic sponge-like structure exhibiting high surface areas due to the interconnected pore network leading to an increase in achievable power density by providing an electronic environment of improved current distribution, thereby inhibiting the formation of dendrites that lead to electrical shorting [Rolison – pars. 0037,0017-27].
	Modified Chervin disclose  wherein the MnOx is a xerogel, but fails to disclose (3) wherein the MnOx is an aerogel.  However, Rolison, from the same field of endeavor, teaches that cryptomelane-
	Regarding Claim 2, Chervin teaches wherein the carbon material comprises carbon black (i.e., Vulcan carbon is a carbon black).
	Regarding Claim 3, see rejection of claim 1 above.
	Regarding Claim 5, Chervin teaches wherein the MnOx material and the NiyFe1-yOx material are made by sol-gel processes [pages 2-6].
	Regarding Claim 7, Chervin teaches wherein the NiyFe1-yOx material is an aerogel [pages 2-6].
	Regarding Claim 8, see rejection of claim 1 above.
	Regarding Claim 9, see rejection of claim 1 above.
	Regarding Claim 10, Chervin fails to disclose a circuit comprising the zinc-air battery of claim 1; and an electrical load electrically attached to the anode and the cathode current collectors.  However, Rolison teaches that zinc-air batteries can be used to power electric vehicles or portable electronic devices as an alternative to Li-ion batteries due to their high practical specific energy densities and cheap and environmentally friendly active material [Rolison – par. 0002].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Rolison to have used the zinc-air battery of Chervin to provide a circuit comprising the zinc-air battery according to claim 1 and an electrical load (e.g., electric vehicles 
	Regarding Claim 11, modified Chervin fails to explicitly teach the claimed method.  However, an ordinary skilled artisan would readily understand that by providing the circuit, as in claim 10, and activating the zinc-air battery to discharge by exposing the composite to an oxygen-containing gas (e.g., air) and oxidation of the anode, would allow the load to draw a current from the battery.  Thus, the method is implicitly taught.
	Regarding Claim 12, Chervin teaches applying a current to the anode and the cathode to recharge the battery [Chervin – page 7].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chervin and Rolison, as applied to claim 1 above, and further in view of Chervin II (“Aerogel Architectures Boost Oxygen-Evolution Performance of NiFe2Ox Spinels to Activity Levels Commensurate with Nickel-Rich Oxides” – see IDS).
	Regarding Claim 4, modified Chervin fails to teach wherein the NiyFe1-yOx material comprises Ni0.75Fe0.25Ox.  However, Chervin II, from the same field of endeavor, discloses the oxygen-evolution reaction (OER) performance of Ni-Fe oxides ranging from Ni to Fe atomic ratios from 1:2 to 9:1 deliver similar metrics in metal-air batteries [Chervin II – pages 1369,1373].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Chervin II to have modified the cathode of Chervin to have comprised Ni0.75Fe0.25Ox, as an oxygen-evolution reaction catalyst, through routine and undue experimentation, and with a reasonable expectation of success.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724